Title: To James Madison from James Innes, 5 November 1794
From: Innes, James
To: Madison, James


my dear Sir
Wednesday one oClock Nov 5th. [1794]
Since I saw you this morning it has been communicated to me as the wish of the president that I should spend this afternoon with him—as he is more at leisure than he probably may be hereafter to communicate to me the objects of my Western mission. I take the liberty therefore of sending you my apology for not waiting upon you on to day which I hope may be considerd in its proper light—and not viewed as a mark of Inattention from one, who will never fail to be with the most sincere respect & Esteem yr friend & Sert
Jas: Innes.
